Judgment unanimously affirmed. Memorandum: The suppression court correctly concluded that testimony identifying defendant was admissible. The showup procedure utilized here was not unduly suggestive and was justified in view of the fact that defendant was apprehended within minutes of the crime and close to the crime scene thus allowing for prompt identification (see, People v Love, 57 NY2d 1023, 1024; People v Brnja, 50 NY2d 366). Further, the testimony of the victim at the Wade hearing established that there was an independent basis for an in-court identification (see, People v Adams, 53 NY2d 241; People v Siplin, 120 AD2d 933). (Appeal from judgment of Onondaga County Court, Cunningham, J.—attempted robbery, first degree.) Present—Doerr, J. P., Denman, Green, Balio and Davis, JJ.